



EXHIBIT 10.1


SEVENTH AMENDMENT TO THE
PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN
(Amended and Restated Effective as of January 1, 2013)


THIS SEVENTH AMENDMENT is made and entered into by Pioneer Natural Resources
USA, Inc. (the “Company”):
WITNESSETH:
WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”);
WHEREAS, pursuant to Section 8.3 of the Plan, the Benefit Plan Design Committee
(the “Committee”) of the Company maintains the authority to amend the Plan at
any time; and
WHEREAS, the Committee desires to amend the Plan to provide for full and
immediate vesting in any employer-derived benefits accrued under the Plan for
certain employees who are involuntarily terminated in connection with the
closing or restructuring of certain offices.
NOW THEREFORE, the Plan is hereby amended as follows.
1.    Section 5.3(n) is hereby added to the Plan as follows:
(n)    Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the closing of the Victoria, Texas
office announced on February 10, 2016 shall become fully vested and
nonforfeitable on the date of such involuntary termination.
NOW, THEREFORE, be it further provided that except as provided above, the Plan
shall continue to read in its current state.
IN WITNESS WHEREOF, the Company has executed this Seventh Amendment this 8th day
of March, 2016, to be effective as specified above.


 
 
PIONEER NATURAL RESOURCES USA, INC.
 
 
 
 
 
 
By:
/s/ Teresa A. Fairbrook
 
Name:
Teresa A. Fairbrook
 
Title:
Vice President and Chief Human Resources Officer






